Title: To Benjamin Franklin from Isaac Norris, 28 July 1760
From: Norris, Isaac
To: Franklin, Benjamin


          
            Dear Friend B Franklin
            July 28 1760
          
          It is some time since I wrote—my last being of the 15th April since which I have recd yours 9th January 19. 21. 29 Feb and 11 March with several Copies. The Proprietors endeavouring to repeal our late Laws is what we might expect from their Conduct towards us for some Years past. But the Confusion the dissallowance of our Mony Act, and especially those granting Supplies to the Crown would throw the Province into and the Necessity as well as reasonableness of the Acts themselves I trust will protect us from so great a Calamity notwithstanding the known Inclinations of some who perhaps will sit as Judge upon them. The Care of them is now intrusted with our Agents and we must wait the Event: You are too exactly acquainted with their consequence and importance to need any further Advice on that Head.
          Governor Hamiltons passing our last Grant to the Crown, must I apprehend make this Opposition more Difficult to the Proprietors. And I trust it will not be in their Power to succeed in ruining their Province for the paultry Advantage they propose to themselves of being exempted from Taxes, which I am informed are amaizingly small in proportion to the rest of the Inhabitants and their great Estate amongst us. As it has ever been my Opinion that we have been contending for a Matter of Right rather than Mony I am well pleased the Commissioners and Assessors have acted with so much moderation. To the Acts already past we are using our utmost Endeavours in settling a Quota Bill for the several Counties which I have great Hopes may be brot to some perfection at our next meeting; But as it requires the best Notices we can procure we were under a Necessity of postponing it at our last Sitting, for want of the Returns from many of the Counties which had not finished their Assessments according to the Directions of the last Act passed by Governor Denny tho’ I think they are all returned sometime since to the Committee appointed by the House to receive and examine them in Order to lay them before the Assembly in September next. In pursuance of those Acts we have already obtained and the Quota Bill the Province in all probability will in a little Time come to as near a proportion of the Share of each Particular as the Nature of publick Taxes will admit at least as near as any of the other Colonies—Or our Mother Country.
          
          Our American Military Affairs have a fair Appearance. May they succeed, and may that Success never—never be thrown away.
          I have inclosed a First Bill of Exchange N 1876 drawn by J. Hunter on Messrs. Thomlinson &c. for One Hundred Pounds Sterling which please to receive. Col. Hunter came to Town a few Days ago with his Family a sharp, short Indisposition has prevented my seeing them tho’ they are in our Neighbourhood, at a New House built by Dr. Moore near your Plantation, but as I am finely recovered I do propose to wait upon them in a Day or Two. I suppose they will spend the Summer with us at least and I am pleased we are so near together.
          When you see my Friend R. Charles pray make my Complements to himself and Family. I have not heard from him a long while.
          There are, I hear, Dissentions in the Church. Several Persons of Rank and Note amongst us are lately Dead. And others are born. I hear your Family is well.
          Pray accept Yourself and tender to Billy (by the Time he returns home it must be William) my kindest good Wishes.
          
            I N
          
          
            This Letter lay in Town for want of an Opportunity of sending it till the Date of the succeeding Letter of the 24 August when CN returnd it and I wrote what follows page 112—which went by Captain Friend.
          
        